OXBERGER, Chief Judge
(dissenting).
I respectfully dissent.
I would award child support based on Scott’s 1989-1990 income level. Scott’s supervisor, Rex Teigen, testified Scott’s income would more likely increase than decrease in the next year. Scott’s income tax returns reflect a steady income increase over the past several years. It should not be the children’s responsibility to return to court to prove Scott’s income did not de*94crease; it is Scott’s responsibility to prove his income actually did decrease.
I would also award Laura reimbursement alimony. Laura gave up her individual career pursuits in order to support Scott’s business. While she worked as a nurse during the early years of marriage, she resigned to care for the children and assist Scott. Laura worked hard to provide Scott with business referrals. She frequently entertained his business associates and their spouses. She assisted with recruiting new employees and traveled with Scott to business meetings to further assist with entertaining colleagues. Scott’s former office manager testified Laura was responsible for remodeling the offices in addition to entertaining Scott’s business associates on a regular basis. She assisted with the monthly business newsletter. Laura also managed the household and cared for the children so Scott would not be distracted from his business pursuits. I am guided by the supreme court’s guidelines as set forth in In re Marriage of Francis, 442 N.W.2d 59, 64 (Iowa 1989):
Reimbursement alimony ... is predicated upon economic sacrifices made by one spouse during the marriage that directly enhances the future earning capacity of the other.... Similar to a property award, but based on future earning capacity rather than a division of tangible assets, it should be fixed at the time of the decree.
Laura made numerous sacrifices, including economic sacrifices, which have enhanced Scott’s future earning capacity. She is entitled to reimbursement alimony.
SCHLEGEL, J., joins this dissent.